IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. WR-85,908-01, -02, and -03


                   EX PARTE HECTOR CISNEROS GARCIA, Applicant


            ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
     CAUSE NOS. W14-76867-S(A), W14-76862-S(A), W15-51382-S(A) IN THE 282nd
                              DISTRICT COURT
                          FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two

offenses of aggravated assault with a deadly weapon and one offense of manufacture and delivery

of a controlled substance. He was sentenced to imprisonment for ten years in each aggravated

assault conviction and imprisonment for twenty years in the manufacture and delivery of a controlled

substance conviction.

       On May 27, 2016, an order designating issues was signed by the trial court in each of these
applications. The habeas records have been properly forwarded to this Court by the district clerk

pursuant to TEX . R. APP . P. 73.4(b)(5). However, the records have been forwarded without the trial

court having resolved the designated issue in these cases. We remand these applications to the

282nd District Court of Dallas County to allow the trial judge to complete an evidentiary

investigation and enter findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: November 9, 2016
Do not publish